Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/19/22 is acknowledged.
	The applicant has overcome the rejection of claim 6 under 35 USC 112(b) by amending claim 6.  The rejection of claim 6 under 35 USC 112(b) is withdrawn.
	The applicant has overcome the rejection to claims 1, 14, and 19 under 35 USC 102(a)(1) by amending claims 1, 14, and 19.  The rejection of claims 1, 14, and 19 under 35 USC 102(a)(1) is withdrawn.
	The applicant has overcome the rejection to claim 20 under 35 USC 103 by amending claim 19.  The rejection of claim 20 under 35 USC 103 is withdrawn.
	
DETAILED ACTION

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 2, “implement” should be deleted.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (20180202468).  Tracy discloses (claims 1, 14, and 19) a hydraulic system for controlling an implement on a work machine and a method of operating thereof with a hydraulic reservoir 208,408, a hydraulic pump 206,406 in fluid communication with the reservoir 208,408, a central valve 214,216,414,416 in fluid communication with the pump 206,406 and configured for controlling the implement (a telescoping mast 104 extended and retracted by actuators 106), a pressure relief system 424,446, and a controller 418 configured for controlling the central valve  and the pressure relief system (FIGs. 4 and 5) and selecting between operating the hydraulic system at a first system pressure and a second system pressure based on a position of the implement (FIG. 6), wherein, (claim 2) the position of the implement comprises a threshold height (step 602), (claim 7) the pressure relief system comprises a first load sense pressure relief valve 424 and a second load sense pressure relief valve 504 and selecting comprises changing between operating the hydraulic system subject to both the first and second load sense pressure relief valves and operating the hydraulic system subject to one of the first and second load sense pressure relief valves, (claim 8) the first and second load sense pressure relief valves 424,504 are arranged in parallel with each other (FIG. 5), (claim 9) the first load sense pressure relief valve 424 is a high pressure load sense relief valve and the second load sense pressure relief valve 504 is a low pressure load sense relief valve, (claim 10) a solenoid 506 is arranged in series with the low pressure load sense relief valve 504, (claim 11) selecting comprises actuating the solenoid 506 to close off fluid communication to the low pressure load sense relief 504, (claim 12) the high pressure load sense relief valve 424 is a component of the central valve (FIG. 4), and (claim 13) the low pressure load sense relief valve 504 and the solenoid 506 are a supplemental component to the central valve (FIG. 4,5).

Allowable Subject Matter
Claims 3-6, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claims 3, 15 and 20) a bucket pivotably coupled to a lift arm at a pivot pin and the controller compares a height of the pivot pin to the threshold height.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
November 19, 2022